Citation Nr: 0926897	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to September 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington that continued the Veteran's 10 percent 
rating.  A subsequent rating decision, dated December 2008, 
increased the rating to 20 percent from the date of the 
Veteran's claim.


FINDING OF FACT

The Veteran's left foot disability is manifested by no more 
than severe impairment of the foot; loss of use of the left 
foot is not shown.


CONCLUSION OF LAW

The criteria for 30 percent rating for a left foot disability 
are met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code (Code) 5299-5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the Veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The Veteran's left foot disability, specifically, his 
arthralgia of the left foot secondary to status post 
operative open reduction and internal fixation and bone graft 
of the fifth metatarsal bone, is currently rated 20 percent 
disabling under 38 C.F.R. § 4.71, Code 5299-5284.  DC 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.

Code 5284 assigns a 10 percent rating for a moderate foot 
injury; a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating will 
be assigned.  See Note to Diagnostic Code 5284.

The Veteran had a VA examination in June 2005.  The Veteran 
reported that pain is worse with weight bearing.  His non 
weight bearing pain is 1/10 where 10 is pain while walking.  
The Veteran indicated that he works part time with commercial 
janitorial services but that his foot pain interferes with 
his ability to work as his job requires him to be on his feet 
for prolonged periods.  He also reported that he cannot 
participate in sports, running or hunting due to pain.   

The Veteran noted that he experiences numbness around the 
incision site on the left foot.  At rest, he has pain and 
stiffness.  While walking he has pain, stiffness and fatigue.  

The Veteran takes Tylenol, which helps some with the pain.  
He reported no time lost from work due to his condition.

On exam, the examiner found no signs of abnormal weight 
bearing, posture was within normal limits, as was gait.  The 
examiner stated that the Veteran requires bilateral orthotics 
for ambulation because the orthotics shift weight bearing 
away from the posterior, lateral left foot.

The left foot revealed painful motion and limitations with 
standing and walking.  The limitations are pain with weight 
bearing and walking, left posterior, lateral foot.  The 
examiner noted that the orthotics do not alleviate the 
Veteran's pain and other symptoms.

Other findings include tenderness to palpation of the left 
lateral foot along the fifth metatarsal.  The metatarsal 
heads, digits 3 through 5 were also tender to palpation.

The examiner reported that there was no change in the 
reported diagnosis.

The Veteran had another VA examination in July 2008.  The 
Veteran reported constant pain traveling the length of the 
foot.  The pain is characterized by burning, aching, sharp 
and pressure, and sometimes pins and needles.  On a scale of 
1 to 10, the Veteran reported his pain at a 10.

Pain is elicited by physical activity, and is relieved by 
rest.  When experiencing pain, the Veteran must be off of his 
foot.  He stated that walking on uneven surfaces is very 
painful.  Stepping on debris or anything that causes the foot 
to flex or sharp contract causes lasting pain.

At rest, the Veteran's foot is stiff and painful, but no 
weakness, swelling or fatigue.  While standing or walking he 
has pain, weakness, stiffness, swelling, and fatigue.

The Veteran must wear custom orthotic insoles to reduce 
discomfort.  He reported that the disability interferes with 
his ability to walk for any length of time, especially on 
uneven ground; has impaired his ability to participate in 
activities;, and prevents him from running or flexing the 
foot as the movements cause immediate pain.

The examination showed that the Veteran's feet had no signs 
of abnormal weight bearing or breakdown, callosities, or any 
unusual shoe wear pattern.  The examiner stated that the 
Veteran requires orthotics for ambulation because they help 
alleviate discomfort.

The examination of the left foot showed weakness and 
tenderness; however there was no painful motion, edema, 
disturbed circulation, or atrophy of musculature.  The 
Veteran had active motion in the metatarsophalangeal joint of 
the left great toe.

The Veteran's gait was abnormal, as he had a slight left leg 
limp.  He is limited to standing 15-30 minutes and walking 1/4 
mile.  Diagnostic tests indicated no change from the 2005 
examination.

The examiner stated that the Veteran's disability limits his 
occupation and daily activities to sedentary activities.

Finally, also of record are the Veteran's private medical 
records from PFAC.  These records, dated April 2004, indicate 
that the Veteran suffers pain along the outside of the left 
foot.  The record indicates that the Veteran has some nerve 
damage.

The Board has also considered the Veteran's statements in his 
Notice of Disagreement and substantive appeal.  Specifically, 
the Veteran has complained that his disability has caused him 
to reduce his employment to part time.  He further stated 
that he cannot walk or stand for any length of time.

In this case, the Board finds that the Veteran should be 
allowed the benefit of the doubt, and finds that his left 
foot disability is severe; therefore, the Board finds that 
the Veteran is entitled to a 30 percent rating.  The evidence 
does not support a higher rating, as it does not show that 
the Veteran's disability results in the loss of use of the 
left foot.  

In making this determination, the Board considered the impact 
of the disability on the Veteran's daily life and employment, 
as well as his complaints of pain.  Without taking into 
consideration his complaints of pain, there would be no basis 
to award the Veteran a 30 percent evaluation.    

Based upon the evidence, the Board finds that staged ratings 
are not warranted.  The Board has also considered whether the 
Veteran should be considered for a separate rating under any 
of the other Codes applicable to rating disability of the 
foot (See 38 C.F.R. § 4.71a, Codes 5276 to 5283).  Such a 
separate rating is not warranted, however, as a rating under 
Code 5284 encompasses disability of the whole foot.  Thus a 
separate rating for specific foot or toe pathology in 
addition to the 30 percent rating already awarded for a 
severe disability of the left foot (e.g. hammertoes under 
Code 5282) would violate the rule against pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.  (Such a separate rating 
would also have the potential to create the incongruous 
situation where a Veteran actually received a rating equal to 
or greater than the 40 percent rating for loss of use of the 
foot for pathology that did not result in actual loss of use 
of the foot).

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, that would 
take the Veteran's case outside the norm to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

A 30 percent rating for the Veteran's left foot disability is 
granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2008 that fully addressed all notice 
elements, including the Vazquez-Flores.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in November 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records and was afforded a VA 
medical examination in July 2008 and June 2005.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A 30 percent rating for the Veteran's left foot disability is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


